            Case 1:18-cv-11558-LGS Document 31 Filed 10/09/19 Page 1 of 1
                                                                             USDC SDNY
                                                                             DOCUMENT
UNITED STATES DISTRICT COURT                                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                DOC #:
--------------------------------------------------------------X                           12/30/2019
                                                                             DATE FILED: October 9, 2019

 KRISTIN     NANCE                                            :
  HEDGESERV         LIMITED,                                  :
                                                              :
                                             Plaintiff(s), :    1816Civ.  5617 (LGS)
                                                                     Civ.11558
                                                              :
                           -against-                          :        ORDER
                                                              :
 NEW YORK PUBLIC INTEREST GROUP,                              :
  SUNGARD SYSTEMS
 INC.
  INERNATIONAL, INC.,                                         :
                                                              :
                                             Defendant(s), :
------------------------------------------------------------- X

LORNA G. SCHOFIELD, United States District Judge:

       The Court has been informed that the Parties have reached a settlement in principle in

this case. Accordingly, it is hereby ORDERED that this action is dismissed without costs and

without prejudice to restoring the action to the Court’s calendar, provided the application to

restore the action is made within thirty (30) days of this Order. Any application to reopen filed

after thirty (30) days from the date of this Order may be denied solely on that basis. Any

pending motions are DISMISSED as moot, and all conferences are CANCELED.


Dated: December
       October 9,30, 2019
                  2019
       New York, New York
